                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

CHARLETTA A. HUDSON-TUTT,                        Case No. 19-48503-PJS
                                                 Honorable PHILLIP J. SHEFFERLY
      Debtor.                                    Chapter 7

477 Campbell Street
River Rouge, MI 48218
XXX-XX-2774
________________________________/

                MOTION TO VACATE THE AUTOMATIC STAY
                 AS TO THE WAYNE COUNTY TREASURER

      NOW COMES the Wayne County Treasurer, by and through its counsel,
KILPATRICK & ASSOCIATES, P.C., and moves this Court to vacate the
Automatic Stay as it relates to Wayne County Treasurer ("Treasurer"), and in
support thereof states as follows:
      1.        On or about June 6, 2019, the Debtor filed a Voluntary Petition for
relief under Chapter 7 of Title 11 of the United States Bankruptcy Code.
      2.        The Wayne County Treasurer is a Creditor in this case; it is the tax
collecting governmental unit for Wayne County, Michigan. As such, it is the
Treasurer’s duty to collect property taxes which accrue on both real and personal
property for the County and various cities within the County.
      3.        The Treasurer brings this Motion pursuant to 11 U.S.C. § 362(d) and
Fed. R. Bankr. P. 4001 and L.B.R. 4001-1 (E.D.M.). This Court has jurisdiction
over this Motion pursuant to 28 U.S.C. § 1334 and this matter is a core proceeding
pursuant to 28 U.S.C. § 157(b)(2)(G).
      4.        The Estate includes real property located at 477 Campbell Street,
River Rouge, Michigan ("Property").
      5.        On the date of the filing of the Chapter 7 case, the Treasurer held
claims in the amount of Eight Thousand Three Hundred Seven and 01/100 Dollars
($8,307.01) for the tax years of 2015, 2016, 2017 and 2018;
  19-48503-pjs      Doc 18   Filed 08/14/19   Entered 08/14/19 12:14:57   Page 1 of 7
      6.       The amount due and owing to the Treasurer accrues interest at the
rate of one percent (1%) per month or twelve percent (12%) per annum or more
pursuant to MCL 211.59.
      7.       Based upon information and belief, the estimated value of Debtor's
real property located at 477 Campbell Street, River Rouge, Michigan ("Property")
is approximately Twenty Two Thousand Four Hundred and 00 /100 Dollars
($22,400.00).
      8.       Based upon information and belief, after review of the Debtor's
schedules, the property is not subject to a mortgage.
      9.       The Treasurer's claims are secured by a lien against the Debtor's
property, which is superior to all other security interest or liens pursuant to MCL
211.40.
      10.      Contrary to Debtor's obligations, the Debtor has neglected, failed and
refused to pay real property taxes now properly due and owing.
      11.      The Debtor's failure to pay real property taxes as same become due
and owing constitutes "cause" to vacate the Automatic Stay pursuant to 11 U.S.C.
§ 362(d)(1).
      12.      It would be unfair and inequitable for this Court to continue the Stay
considering the facts and circumstances of this case.
      13.      The Wayne County Treasurer was unable to seek consent for relief
from the Automatic Stay from the Pro Se Debtor and anticipates the request would
be denied.




  19-48503-pjs     Doc 18   Filed 08/14/19   Entered 08/14/19 12:14:57   Page 2 of 7
      WHEREFORE, Creditor, the Wayne County Treasurer, prays that this
Honorable Court vacate the Automatic Stay, allowing the Treasurer to pursue
remedies of collection pursuant to applicable state law and grant such other and
further relief as this Court deems just and equitable.
                                        Respectfully Submitted,
                                        KILPATRICK & ASSOCIATES, P.C.
                                        Attorney for Creditor, Wayne County Treasurer


                                        /S/RICHARDO I. KILPATRICK
                                        RICHARDO I. KILPATRICK (P35275)
                                        615 Griswold, Suite 1305
                                        Detroit, MI 48226
                                        (313) 963-2581
                                        ecf@kaalaw.com


Dated: August 14, 2019




  19-48503-pjs    Doc 18   Filed 08/14/19   Entered 08/14/19 12:14:57     Page 3 of 7
                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

CHARLETTA A. HUDSON-TUTT,                       Case No. 19-48503-PJS
                                                Honorable PHILLIP J. SHEFFERLY
      Debtor.                                   Chapter 7

477 Campbell Street
River Rouge, MI 48218
XXX-XX-2774
________________________________/

                 ORDER VACATING THE AUTOMATIC STAY
                 AS TO THE WAYNE COUNTY TREASURER

      This matter having come before the Court on the Wayne County Treasurer’s
Motion to Vacate the Automatic Stay; all parties in interest having been served a
copy of said Motion, proposed Order Vacating the Automatic Stay, Brief in
Support, Notice of the Motion and a Proof of Service; No objections having been
filed and if filed having been resolved or overruled; said Creditor having a validly
perfected security interest in the premises located at 477 Campbell Street, River
Rouge, Michigan (“Property”) pursuant to State law and a claim for unpaid real
property taxes in the amount of Eight Thousand Three Hundred Seven and 01/100
Dollars ($8,307.01) for the tax years of 2015, 2016, 2017 and 2018; said property
having an estimated value of Twenty Two Thousand Four Hundred and 00 /100
Dollars ($22,400.00) and the Court being fully advised in the premises:
      IT IS ORDERED that the Automatic Stay is hereby vacated to the Wayne
County Treasurer as to the Property, and the Wayne County Treasurer can take any
and all actions available under applicable state laws to collect its debt(s).
      IT IS FURTHER ORDERED that in the event the Wayne County
Treasurer receives proceeds in excess of the amount of the claims due to the
Treasurer plus attorney fees and costs, the Wayne County Treasurer shall turn the
surplus over to the Trustee.


  19-48503-pjs    Doc 18    Filed 08/14/19   Entered 08/14/19 12:14:57    Page 4 of 7
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
CHARLETTA A. HUDSON-TUTT,                     Case No. 19-48503-PJS
                                              Honorable PHILLIP J. SHEFFERLY
      Debtor.                                 Chapter 7

477 Campbell Street
River Rouge, MI 48218
XXX-XX-2774
________________________________/

      NOTICE OF MOTION TO VACATE THE AUTOMATIC STAY
            AS TO THE WAYNE COUNTY TREASURER

 The Wayne County Treasurer, has filed a Motion to Vacate the Automatic Stay
 with the United States Bankruptcy Court, Eastern District of Michigan, Southern
 Division – Detroit.

 A complete copy of the Motion is on file with the Clerk of the Court at the U.S.
 Bankruptcy Court located at 211 W. Fort St., Ste 2100, Detroit, Michigan 48226.

 Your rights may be affected. You should read these papers carefully and
 discuss them with your attorney, if you have one in this bankruptcy case. (If
 you do not have an attorney, you may wish to consult one.)

 If you do not want the Court to vacate the Automatic Stay, or if you want the
 Court to consider your views on the Motion, then on or before 14 days from date
 of service, you or your attorney must:

 1.   File with the Court a written response or an Answer, explaining your
      position at:
                   United States Bankruptcy Court,
                     211 W. Fort St., Ste. 2100,
                         Detroit, MI 48226.

 If you mail your response or Answer to the Court for filing, you must mail
 it early enough so the Court will receive it on or before the date stated
 above. All attorneys are required to file pleadings electronically.

 You must also mail a copy to:

 Richardo I. Kilpatrick, Kilpatrick & Associates, P.C., 903 N. Opdyke Road,
 Suite C, Auburn Hills, Michigan 48326.
  19-48503-pjs   Doc 18   Filed 08/14/19   Entered 08/14/19 12:14:57   Page 5 of 7
 Karen E. Evangelista, Chapter 7 Trustee, 410 W University, Ste 225, Rochester,
 Michigan 48307;

 Charletta A. Hudson-Tutt, Debtor, 477 Campbell Street, River Rouge, MI 48218

 ProSe, Debtor’s Attorney, 477 Campbell Street, River Rouge, MI 48218

 2. If a response or Answer is timely filed and served, the Clerk of the Court
 will schedule a Hearing on the Motion and will serve you with notice of the date,
 time and location of the Hearing.

 If you or your attorney do not take these steps, the Court may decide that
 you do not oppose the relief sought in the Motion and may enter an Order
 granting that relief.
                                       Respectfully Submitted,

                                       KILPATRICK & ASSOCIATES, P.C.
                                       Attorney for Creditor, Wayne County Treasurer

                                       /S/RICHARDO I. KILPATRICK
                                       RICHARDO I. KILPATRICK (P35275)
                                       615 Griswold, Suite 1305
                                       Detroit, MI 48226
Dated: August 14, 2019                 (313) 963-2581




  19-48503-pjs    Doc 18   Filed 08/14/19   Entered 08/14/19 12:14:57    Page 6 of 7
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:

CHARLETTA A. HUDSON-TUTT,                              Case No. 19-48503-PJS
                                                       Honorable PHILLIP J. SHEFFERLY
        Debtor.                                        Chapter 7

477 Campbell Street
River Rouge, MI 48218
XXX-XX-2774
________________________________/

                                       PROOF OF SERVICE


        KELISHA SMITH states that on the 14th day of August, 2019, she served a copy of the
MOTION TO VACATE THE AUTOMATIC STAY AS TO THE WAYNE COUNTY
TREASURER, PROPOSED ORDER, NOTICE and this PROOF OF SERVICE upon the
following parties with the Clerk of the Court using the ECF system which will send notification
of such filing to the following:
Karen E. Evangelista                           brewera1008@yahoo.com

ProSe

Office of the U.S. Trustee                     via ecf e-mail

And by depositing same in a United States postal box located in Auburn Hills, Michigan, with
the lawful amount of postage affixed thereto and addressed to:
Charletta A. Hudson-Tutt
477 Campbell Street
River Rouge, MI 48218



                                                      /S/KELISHA SMITH
                                                      KELISHA SMITH, an employee of
                                                      KILPATRICK & ASSOCIATES, P.C.
                                                      615 Griswold, Suite 1305
                                                      Detroit, MI 48226
                                                      (313) 963-2581
                                                      ecf@kaalaw.com




  19-48503-pjs       Doc 18        Filed 08/14/19   Entered 08/14/19 12:14:57   Page 7 of 7
